DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Response to Election
Applicant’s election without traverse of Group I, claims 1-10 and 14-16, in the reply dated June 22, 2022, is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities.
Considering Claim 15: Claim 15 unnecessarily duplicates the language of parent claim 14 that defines the structure of the modified cellulose fibre and/or fabric.  Applicant should remove the language in claim 15 that unnecessarily duplicates the language of parent claim 14.
Considering Claim 16: Claim 16 is objected to under 37 C.F.R. § 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 5, 8, and 9 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 2, 5, 8, and 9: Claims 2, 5, 8, and 9 recite limitations preceded by the words “for example.”  The claims are indefinite because it is unclear whether the limitations follow the words “for example” are required limitations or optional limitations.  For the purpose of further examination, the limitations follow the words “for example” are interpreted to be optional limitations.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hadi Almasi et al., Heterogeneous Modification of Softwoods Cellulose Nanofibers with Oleic Acid: Effect of Reaction Time and Oleic Acid Concentration, 16 Fibers and Polymers 1715-22 (2015) (“Almasi”).
Considering Claim 14: Almasi teaches cellulose nanofibers esterified by oleic acid (i.e., an unsaturated fatty acid having 18 carbon atoms) and that such fibers make up a material “which could be used as reinforcement in polymeric composites.”  (Almasi, Abstract; 1715, second col, final paragraph; 1716, first col, second full paragraph).  The oleate groups in the modified cellulose fibers of Almasi read on the hydrocarbon chain having a carbon number of at least about 6 of claim 14.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 6,117,545 (“Cavaille”).
Considering Claim 1: Cavaille teaches an example film containing a cellulose acetate polymeric matrix and acetylated cellulose microfibrils.  (Cavaille, Abstract; col 4, lines 5-63; col 5, lines 14-26).  The acetylated cellulose microfibrils are produced by treating cellulose with an acetic anhydride esterification agent.  (Id. col 4, lines 47-54).  The cellulose acetate in the film of Cavaille reads on the matrix of claim 1.  The acetylated cellulose microfibrils of Cavaille read on the embedded cellulose fibres of claim 1.
	The cellulose microfibrils in the example composition of Cavaille are not modified with a hydrocarbon chain having a carbon number of at least about 6.  Instead, they are modified by acetate groups (i.e., they are acetylated).  However, Cavaille teaches generally that it is suitable to use esterification agents that have hydrocarbon radicals comprising from 1 to 20 carbon atoms.  (Id. col 2, lines 45-52).  This range substantially overlaps with the carbon number range of claim 1.  Cavaille is analogous art because it is directed to the same field of endeavor as the claimed invention, namely modified cellulose derivatives used to reinforce a matrix in a composite material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the acetate groups in the acetylated cellulose microfibrils example of Cavaille with a group having a carbon number of at least 6, and the motivation to have done so would have been, as Cavaille suggest, that it is suitable to esterify the cellulose microfibrils with an esterification agent having a hydrocarbon radical with 1 to 20 carbon atoms.  (Id.).
Considering Claim 2: Cavaille teaches generally that it is suitable to use esterification agents that have hydrocarbon radicals comprising from 1 to 20 carbon atoms.  (Cavaille, col 2, lines 45-52).  This range overlaps with the 10 to 30 range of claim 2.
Considering Claim 5: Cavaille teaches that the hydrocarbon radical in the esterification agent may be “fatty chains.”  (Cavaille, col 2, lines 45-52).  One of ordinary skill would understand the term “fatty chains” to mean “fatty acid chains.”  Such fatty acid chains read on the “hydrocarbon acids” of claim 5.
Considering Claim 8: Cavaille teaches a cellulose acetate matrix (i.e., a polymer matrix).  (Cavaille, Abstract; col 5, lines 14-26).
Considering Claim 9: The cellulose microfibrils of Cavaille are modified by an esterification agent that covalently adds an ester groups to the cellulose.  (Cavaille, col 2, lines 30-52; col 4, lines 47-54).
Considering Claim 10: Cavaille teaches that the esterified cellulose microfibrils may be “dispersed in materials which can be shaped for the production of varied articles, such as moulded components, films, fibres, threads, rods or membranes, for example.”  (Cavaille, col 3, lines 9-13).  These “articles” taught by Cavaille read on the article of manufacture of claim 10.

Claims 3-7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 6,117,545 (“Cavaille”), as applied above to claim 1, and further in view of Hadi Almasi et al., Heterogeneous Modification of Softwoods Cellulose Nanofibers with Oleic Acid: Effect of Reaction Time and Oleic Acid Concentration, 16 Fibers and Polymers 1715-22 (2015) (“Almasi”).
Considering Claim 3: The relevant teachings of Cavaille are discussed above with respect to claim 1.
Cavaille does not teach that the ester group modifying the cellulose microfibrils contains an unsaturated hydrocarbon chain.  However, Almasi teaches cellulose nanofibers esterified by oleic acid (i.e., an unsaturated fatty acid having 18 carbon atoms) and that such fibers make up a material “which could be used as reinforcement in polymeric composites.”  (Almasi, Abstract; 1715, second col, final paragraph; 1716, first col, second full paragraph).  The oleate groups in the modified cellulose fibers of Almasi read on the unsaturated hydrocarbon chains of claim 3.  Almasi is analogous art because it is directed to the same field of endeavor as the claimed invention, namely the esterification of cellulose fibers for use in composite materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the acetylated cellulose microfibrils in the composite of Cavaille with the oleated cellulose nanofibers taught by Almasi, and the motivation to have done so would have been, as Almasi suggests, that such fibers have an aspect ratio and cross section that make them “a good candidate for using as reinforcing filler in polymer composites.”  (Id. 1715, second col, first full paragraph).  The use of the oleic acid modifying groups of Almasi is also consistent with Cavaille’s teaching of “fatty chains” in esterification agents at col 2, lines 45-52, because oleic acid is a type of fatty acid.
Considering Claim 4: The oleic acid of Almasi contains a linear hydrocarbon chain.
Considering Claim 5: The oleic acid of Almasi is a hydrocarbon acid.
Considering Claim 6: One of ordinary skill would know that oleic acid may be obtained from soybean oil.
Considering Claim 7: Almasi teaches oleic acid.  (Almasi, Abstract).
Claims 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 6,117,545 (“Cavaille”).
Considering Claim 14: Cavaille teaches an example film containing a cellulose acetate polymeric matrix and acetylated cellulose microfibrils.  (Cavaille, Abstract; col 4, lines 5-63; col 5, lines 14-26).  The acetylated cellulose microfibrils are produced by treating cellulose with an acetic anhydride esterification agent.  (Id. col 4, lines 47-54).
The cellulose microfibrils in the example composition of Cavaille are not modified with a hydrocarbon chain having a carbon number of at least about 6.  Instead, they are modified by acetate groups (i.e., they are acetylated).  However, Cavaille teaches generally that it is suitable to use esterification agents that have hydrocarbon radicals comprising from 1 to 20 carbon atoms.  (Id. col 2, lines 45-52).  This range substantially overlaps with the carbon number range of claim 14.  Cavaille is analogous art because it is directed to the same field of endeavor as the claimed invention, namely modified cellulose derivatives used to reinforce a matrix in a composite material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the acetate groups in the acetylated cellulose microfibrils example of Cavaille with a group having a carbon number of at least 6, and the motivation to have done so would have been, as Cavaille suggest, that it is suitable to esterify the cellulose microfibrils with an esterification agent having a hydrocarbon radical with 1 to 20 carbon atoms.  (Id.).
Considering Claim 15: The cellulose acetate in the film of Cavaille reads on the matrix of claim 15.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 6,117,545 (“Cavaille”).
Considering Claim 16: Cavaille teaches an example film containing a cellulose acetate polymeric matrix and acetylated cellulose microfibrils.  (Cavaille, Abstract; col 4, lines 5-63; col 5, lines 14-26).  The acetylated cellulose microfibrils are produced by treating cellulose with an acetic anhydride esterification agent.  (Id. col 4, lines 47-54).  The cellulose acetate in the film of Cavaille reads on the matrix of claim 16.  The acetylated cellulose microfibrils of Cavaille read on the embedded cellulose fibres of claim 16.
	The cellulose microfibrils in the example composition of Cavaille are not modified with a hydrocarbon chain having a carbon number of at least about 6.  Instead, they are modified by acetate groups (i.e., they are acetylated).  However, Cavaille teaches generally that it is suitable to use esterification agents that have hydrocarbon radicals comprising from 1 to 20 carbon atoms.  (Id. col 2, lines 45-52).  This range substantially overlaps with the carbon number range of claim 16.  Cavaille is analogous art because it is directed to the same field of endeavor as the claimed invention, namely modified cellulose derivatives used to reinforce a matrix in a composite material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the acetate groups in the acetylated cellulose microfibrils example of Cavaille with a group having a carbon number of at least 6, and the motivation to have done so would have been, as Cavaille suggest, that it is suitable to esterify the cellulose microfibrils with an esterification agent having a hydrocarbon radical with 1 to 20 carbon atoms.  (Id.).
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  US 2013/0199409 (“Samain”) teaches an example composite containing acetylated rayon fibers dispersed in a cellulose triacetate matrix.  (Samain, ¶ 167).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767